PER CURIAM:
Roman Temesgen Enyew, a native and citizen of Ethiopia, petitions for review of an order of the Board of Immigration Appeals dismissing her appeal from the immigration judge’s denial of her applications for asylum, withholding of removal, and protection under the Convention Against *300Torture. We have reviewed the administrative record and the Board’s order and find no reversible error. Accordingly, we deny the petition for review on the reasoning of the Board. See In re: Enyew, No. A79-477-509 (B.I.A. Jan. 5, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED